         Case 1:19-cr-00138-TSC Document 14 Filed 06/03/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                             :
UNITED STATES OF AMERICA,                    :
                                             :
                                             :
              v.                             :     Case No.: 1:19-cr-00138 (TSC)
                                             :
ALEXIS TAMBERG,                              :
              Defendant                      :
                                             :


                           Emergency Motion for Bond Hearing

       Now Comes Alexis Tamberg, by and through counsel, and moves for an emergency

hearing for bond pursuant to 18 U.S.C. §3142, upon a change in condition and good-cause:

       1. The defense is withdrawing its’ request for a competency examination since Mr.

          Tamberg has been on his medication since April 22, 2019, while in custody at DC jail

          and he is now able to assist counsel and understand the nature of the proceedings.

       2. The case involves the “political activist” actions of Alexis Tamberg while he was

          “off” of his mental-health medication.

       3. Mr. Tamberg has on two prior occasions called 911 on himself when off of his

          medicine, and he made threatening posts on facebook directed toward the President of

          the United States, Donald J. Trump.

       4. Mr. Tamberg has been charged with single violations of 18.U.S.C.§.871 -threatening

          to kill or injure the President of the United States and 18 U.S.C.§875©-threats in

          interstate commerce.

       5. Parties initially appeared before the Honorable Magistrate Judge Deborah A.

          Robinson on April 22, 2019. At that time, both the defense and government
  Case 1:19-cr-00138-TSC Document 14 Filed 06/03/19 Page 2 of 3



   requested a 24-hour competency examination. The preliminary hearing was

   continued until April 26, 2019.

6. In the interim, the government secured an Indictment in this case on April 24, 2019.

7. To date, no 30-day competency examination has occurred.

8. Mr. Tamberg remains in custody at DC jail in a 23-hour lock down status.

9. The defense believes no competency examination is no longer needed inasmuch as

   Mr. Tamberg is now regularly taking his medication and able to assist to counsel.

10. Tamberg does not pose a danger to the community or is a flight risk.

11. Tamberg’s mother has arranged for local residential mental health treatment to

   commence immediately upon his release from custody.

12. The US Marshalls Service according to the prosecutors in this case are scheduling to

   take Tamberg to a federal prison in Seattle, Washington beginning on June 10, 2019,

   over 30 days after Magistrate Judge Robinson ordered a 30-day competency

   examination.




                                            Respectfully submitted,



                                                   /s/
                                            KEVIN J. McCANTS (Bar #493979)
                                            601 Pennsylvania Avenue, NW
                                            Suite 900
                                            Washington, DC 20004
                                            202.459.4676
                                            202.330.5155 (fax)


                                        2
  Case 1:19-cr-00138-TSC Document 14 Filed 06/03/19 Page 3 of 3




                               Certificate of Service
I, Kevin J. McCants, attest that a true copy of the attached Emergency Bond Motion was
served on the assigned prosecutors by ECF filing on this 3d day of June, 2019.

                                           /s/Kevin J. McCants




                                       3
